HALL, Judge.
Scott Adam Canale appeals from his judgment and sentences for five armed robberies. He argues that the trial court made several errors in sentencing. We affirm the appellant’s judgment and sentence but remand for correction of a scrivener’s error in the written sentence.
The appellant was charged by five separate informations with five armed robberies. He pled guilty to all charges. The trial court departed from the recommended guidelines range of four and one-half to five and one-half years and imposed concurrent terms of ten years’ imprisonment with three years’ mandatory minimum for one of the charges.
The appellant sought review of the sentences. This court reversed the appellant’s departure sentence and remanded for re-sentencing within the guidelines. On remand the trial court sentenced the appellant to five and one-half years in prison with three years’ mandatory minimum for the robbery committed with a firearm and concurrent sentences of life probation for the other robberies.
The appellant brings this second appeal and argues that the written sentence does not conform to the oral pronouncement of sentence at the second sentencing hearing.
It appears from the record that the trial court sentenced the appellant to life probation to run consecutively to the prison term. However, the judgment and sentence incorrectly show that the appellant’s probation is to run concurrently with his prison term. Accordingly, we remand this case to the trial court for correction of the judgment and sentence to conform to the oral pronouncement of sentence.
We find no merit to the appellant’s remaining points on appeal. Accordingly, we affirm the judgment and sentences but remand for proceedings consistent with this opinion.
SCHOONOVER, A.C.J., and THREADGILL, J., concur.